Title: To Alexander Hamilton from Matthew Lyall, 18 April 1791
From: Lyall, Matthew
To: Hamilton, Alexander


Wilmington, North Carolina, April 18, 1791. “It being conceived by the Commissioners of the Navigation of Cape Fear, that since the Light House which I contracted to build here has been ceded to the United States, and the funds provided by the Assembly for that purpose having ceased, that the further prosecution of the business properly comes within the department of your Office, and therefore all applications relative to it should be made to you.… By reason of the insufficiency of the funds provided by the Assembly, together with the difficulty of procuring Brick, the building which ought to have been finished along time ago, is not yet completed, which has been attended with embarrassing consequences to me, and at this time I find myself in a very unhappy predicament not being able to quit the works with justice to myself nor, can the Commissioners proceed any further in the business nor yet, have they it in their power to make me compensation, so that untill some measures are effectually taken respecting it, I must remain in suspence and at a very considerable expence.…”
 